Citation Nr: 1823581	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-39 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Previously, a February 1998 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not appeal the decision.  The Veteran requested to reopen his claim.  The May 2012 rating decision reopened the claim but denied the claim on the merits.  Although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board/videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The undersigned left the record open for 90 days to allow the Veteran to submit additional evidence.  In December 2017 and January 2018, the Veteran submitted additional evidence with a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated February 1998, service connection for a right knee disability was denied.  

2.  The evidence received since the February 1998 rating decision, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in relative equipoise as to whether the Veteran's preexisting knee injury was aggravated beyond its natural progression in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (West 2012); 
38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a right knee disability are met. 
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's service connection claim for a right knee disability was denied in a February 1998 rating decision based on a finding that the claim was not well grounded because the evidence did not show a permanent residual or chronic disability.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Evidence received since the Veteran' request to reopen his claim includes private treatment records and VA examination reports showing current chronic right knee diagnosis of degenerative arthritis.  The evidence is new in that it was not previously considered.   It is also material insofar as it establishes a current diagnosis of the claimed disability.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a right knee disability is reopened. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, although the Veteran's March 1992 enlistment examination show normal lower extremities the examination also indicates that the Veteran underwent a right knee partial meniscectomy and an anterior cruciate ligament reconstruction in June 1991.  As such the presumption of soundness does not apply.  

Under 38 U.S.C. § 1153; 38 C.F.R. § 3.306 a preexisting disability well be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Veteran asserts that his preexisting right knee disability was aggravated in service. 

Here, the evidence shows that Veteran has a diagnosis of right knee arthritis.  See Private Treatment Records; April 2012 VA Examination Report.  The issue that remains disputed is whether the Veteran's preexisting right knee disability was aggravated in service.  To this end, the evidence is conflicting.  

The Veteran's service treatment records show he had a right knee ACL reconstruction prior to service but that his injury had healed.  In January 1995 he fell and hit his knee on a ladder and on the deck of his ship.  A physical examination showed swelling, full range of motion, and no obvious knee deformity.  A diagnosis of bruised right knee was made.  In August 1996 he sustained direct blunt trauma to the knee when he hit his knee on an exhaust pipe of a tractor.  A September 1996 treatment note indicates his knee was slowly improving but there was still medial and anterior pain.  The diagnostic impression was medial collateral ligament sprain. In October 1996 he reported medial knee pain when bending the knee and squatting.  The MRI showed no abnormalities and the assessment showed was medial knee pain, rule out meniscal injury.  The Veteran was treatment with a course of physical therapy.  A May 1997 treatment note indicates that the Veteran reported he had regained full use of his knee and he was able to run a mile and go upstairs.   He experienced pain if he ran more than a mile and had some pain when using stairs.  

The Veteran was afforded a VA examination in April 2012.  The examiner opined that the Veteran's preexisting right knee injury was not aggravated in service.  The examiner reasoned that the Veteran had a significant football injury in 1991 and subsequent ACL repair.  However, the Veteran reported doing well in the running portion of physical training.  In addition the examiner noted that the Veteran's had right knee pain after he was hit by a tow tractor exhaust pipe in August 1996 but the x-ray showed no evidence of acute trauma.  Per the Veteran's August 1997 physical therapy visit, the Veteran reported he could return to full duty, run a mile, and was able to go up and down stairs.  The examiner further reasoned that there were no right knee complaints or imaging studies from the time of military separation until August 2009.  A July 2011 x-ray showed severe degenerative arthritis and the extent of changes had increased since the previous August 2009 examination.   In addition a December 2011 MRI showed lateral and medial meniscus tears, chondromalacia of patellofemoral and lateral compartments, tricompartmental degenerative osteoarthritis.  

The examiner concluded these imaging findings occurred 20 years after his right knee football injury/extensive surgical repair and 14 years after military separation.  There is no aggravation beyond natural progression.  There is no documentation of chronicity in his available medical records of right knee problems from separation until August 2009.  

A December 2017 private treatment note indicates that the Veteran had degenerative arthritis that was posttraumatic in nature.  The Veteran also submitted a January 2018 right knee disability benefits questionnaire.  The medical service provider stated, "It is my professional opinion that the current condition of the right knee was due to the blunt force traumatic knee injury that occurred in 1996 and the arthroscopic knee surgery that occurred during his military service.  He had a prior ACL injury that was surgically repaired and non-symptomatic prior to entering the military.  He was functioning fine before the latest injury bending and lifting heavy weight without limitation." 

The Board finds the evidence in relative equipoise.  As such, the Board resolves reasonable doubt in the Veteran's favor.  The claim of entitlement to service connection for a right knee disability is granted.   








ORDER

Entitlement to service connection for a right knee disability is granted.  


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


